Consolidated appeals by the defendant from two judgments of the Supreme Court, Queens County (Groh, J.), both rendered June 26, 1984, convicting him of attempted burglary in the second degree, upon a jury verdict, under indictment No. 366/82, and attempted burglary in the second degree, upon his plea of guilty, under indictment No. 755/82, and imposing sentences.
*640Judgments affirmed.
The defendant was arrested and charged with attempted burglary in the second degree under indictment No. 366/82 after he was seen by an eyewitness climbing on the outside of an apartment building, stopping on a window ledge, and trying to open the window. He was apprehended within minutes in close proximity to the building after the eyewitness called the police with a detailed description fitting the defendant.
Given the overwhelming proof of the defendant’s guilt, including the unequivocal identification evidence by the eyewitness, we reject the defendant’s contention that he was denied a fair trial as a result of certain trial errors.
We do not reach the issues raised with respect to the defendant’s plea of guilty to attempted burglary in the second degree under indictment No. 755/82 as they are predicated on a reversal of the jury verdict, which reversal we find unwarranted. Bracken, J, P., Brown, Niehoff and Eiber, JJ., concur.